TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00120-CR




                                  Marvin Tealer, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
         NO. 006718, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



PER CURIAM

              Marvin Tealer pleaded guilty to aggravated assault, enhanced by a previous felony

conviction. See Tex. Penal Code Ann. § 22.02 (West 1994). The district court adjudged him

guilty and assessed punishment at imprisonment for nineteen years as called for in a plea bargain

agreement.

              The clerk’s record contains a written waiver of appeal signed by appellant, his

attorney, and the trial court. This document, which reflects a knowing and voluntary waiver of

the right to appeal, was signed after sentence was imposed in open court. A defendant who

knowingly and intelligently waives his right to appeal may not thereafter appeal without the

consent of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also

Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex.
Crim. App. 1974). There is nothing in the record to indicate that appellant has the court’s

permission to pursue this appeal.

              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: April 12, 2001

Do Not Publish




                                                2